Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The only remaining rejections were the Double Patenting rejections made in Non-Final Rejection filed 4/05/2021 over U.S. Patent No. 10314837, U.S. Patent No. 8597633 and U.S. Patent No. 8383093. A terminal Disclaimer was filed on 7/02/2021 for U.S. Patent No. 10314837, U.S. Patent No. 8597633 and U.S. Patent No. 8383093 (Approved 7/02/2021). Therefore, the Double Patenting rejections made in Non-Final Rejection filed 4/05/2021 are withdrawn.
The closest prior art is Yoon (WO2009089542, cited in IDS filed 7/29/2019 Cite No. 5 Foreign Documents); Yoon fails to make obvious a method for treating a disease or condition related to dopamine insufficiency in the peripheral or central nervous system by administration of a poly(oxazoline) polymer conjugate with rotigotine. Further, Yoon fails to teach the stability of the linker or the impact of the linker has on the release profile of the linked rotigotine. Yoon does not teach that the release profile of rotigotine is based on the selection of the poly(oxazoline) polymer conjugate linkage, wherein the poly(oxazoline) polymer conjugates with rotigotine are tuned to release rotigotine with a desired release profile without a burst effect as shown in the Specification on page 58 (Table 1). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619 


/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626